ORDER

PER CURIAM.
P.S.Q. appeals the termination of her parental rights to her son, A.B., pursuant to § 211.447.2(2) and (3), RSMo 1994. P.S.Q. (“Mother”) contends that there was not clear, cogent and convincing evidence that termination was appropriate, and that she was denied due process of law because (1) an adjudication hearing was never conducted as required by § 211.447.2(2); (2) the court took jurisdiction over A.B. through an ex parte order and did not hold a hearing on the matter until approximately two and one-half years later; and (3) the court did not conduct a dispositional hearing within the time period prescribed by § 211.455. This court finds that clear and convincing evidence supports the trial court’s order terminating Mother’s parental rights and Mother was not denied due process of law.
The judgment of the trial court is affirmed. Rule 84.16(b).